               Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 1 of 7

     1   CATHERINE E. HOLZHAUSER, SEN 118756
         TRAVIS S. WEST, SEN 293920
 2       EEESON, TAYER & EODINE, APC
         520 Capitol Mall, Suite 300
 3       Sacramento, CA 95814-4714
         Telephone:   (916) 325-2100
 4       Facsimile:   (916)325-2120
         Email:       choIzhauser@beesontayer.com
 5                    twest@beesontayer.com

 6       Attorneys for Plaintiff

 7                                      UNITED STATES DISTRICT COURT
 8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10       TRUSTEES ON EEHALF OF NORTHERN                         Case No.
         CALIFORNIA GENERAL TEAMSTERS
11       SECURITY FUND,                                        COMPLAINT
12                                                Plaintiff,
13                                 V.

14       SVENHARD’S SWEDISH EAKERY,

15                                              Defendant.
16

17       PLAINTIFF ALLEGES AS FOLLOWS:
18               1.     This action arises under the National Labor Relations Act, 29 U.S.C. § 185 and under

19       the Employee Retirement Income Security Act, 29 U.S.C.§§ 1132 and 1145 for the collection of

20       delinquent contributions, liquidated damages, and damages arising from breach of a settlement

21       agreement concerning the collection of delinquent contributions.

22              2.      This action arises in San Joaquin County and is properly assigned to the Sacramento

23       division of the United States District Court for the Eastern District of California.

24              3.      Plaintiff Trustees on Eehalf of Northern California General Teamsters Security Fund

25       (“Plaintiff Fund”) is an employee benefit plan within the meaning of 29 U.S.C. §§ 1002 and 1132(d).

26       Plaintiff is a trust fund originally established by a trust agreement. A copy of the Agreement and

27       Declaration of Trust Providing for the Northern California General Teamsters Security Fund (“Trust

28       Agreement”) is attached as Exhibit “A” and is incorporated by reference.


         COMPLAINT                                                                                                    1
         Case No.                                                                                837360 (1205-0029)
          Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 2 of 7

 1           4.     Plaintiff is informed and believes, and on this basis alleges, that during all relevant
 2   times described in this complaint, Defendant Svenhard’s Swedish Bakery (“Defendant Company”)
 3   was a California corporation, organized and existing under the laws of the State of California and
 4   located in Exeter, California.
 5           5.     During all times described in this complaint, Defendant Company was engaged in the
 6   bakery business.
 7           6.     Defendant Company is signatory to the Collective Bargaining Agreement Between
 8   Svenhard’s Swedish Bakery (Plant) And General Teamsters Local 948 (“Collective Bargaining
 9   Agreement”) effective August 26, 2014 to August 25, 2019. The Collective Bargaining Agreement
10   obligates Defendant to make health and welfare contributions on behalf of its employees, represented
11   by Teamsters Local 948. A copy of the Collective Bargaining Agreement is attached as Exhibit “B”
12   and is incorporated by reference.
13          7.      On or about July 30, 2019, Defendant Company executed a Letter of Understanding
14   and Extension Agreement (“Extension Agreement”) with Teamsters Local Union No. 948 which
15   extended the effective date of the Collective Bargaining Agreement to September 30, 2019 and then
16   day to day thereafter unless terminated in writing by either party upon seven (7) calendar days notice.
17   As of the date of filing, the Collective Bargaining Agreement is still in effect. A copy of the
18   Extension Agreement is attached as Exhibit “C” and is incorporated by reference.
19          8.      Defendant Company is also signatory to the Northern California General Teamsters
20   Security Fund Subscribers Agreement (“Subscribers Agreement”) with Plaintiff Fund, which
21   obligates it to contribute to Plaintiff Fund in accordance with the Trust Agreement. A true and
22   correct copy of the Subscriber’s Agreement is attached as Exhibit “D” and is incorporated by
23   reference.
24          9.      Pursuant to the Subscribers Agreement, Defendant Company is required to make
25   contributions to Plaintiff Fund for the purposes of furnishing a health and welfare plan for its
26   employees. As described in the Subscribers Agreement, health and welfare contributions are due on
27   the tenth (10*’’) of each month and cover health and welfare services provided in the month in which
28   they are due. The amount of contributions due each month is calculated based on the number of hours

     COMPLAINT
     Case No.                                                                                   837360 (1205-0029)
              Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 3 of 7

     1   worked by covered employees in the preceding work month and are delinquent on the twenty-fifth
 2       (25‘*’) of the month.
 3               10.     The Subscribers Agreement provides that if an employer does not make contributions
 4       on time, liquidated damages shall become due and payable to Plaintiff Fund in the amount of six
 5       percent (6%) of the amount of the payments due or $25.00, whichever is greater, for all payments not
 6       made by the fifth (5*’’) day of the following month in which payment is due, or 12% of the amount of
 7       the payments due for all payments not made by the twenty-fifth (25*) day of the following month in
 8       which payment is due.
 9               11.     On or about April 24, 2018, Defendant Company signed a Settlement Agreement and
10       Payment Plan (“Settlement Agreement”) with Plaintiff Fund regarding certain delinquent
11       contributions owed for the work months of January 2018 through March 2018, liquidated damages
12       owed for the months of December 2016 through February 2017, and April 2017 through February
13       2018, plus interest on the payment plan. A true and correct copy of the Settlement Agreement is
14       attached as Exhibit “E” and is incorporated by reference.
15               12.    On or about August 31,2018, Defendant Company signed a Revised Settlement
16       Agreement and Payment Plan (“Revised Settlement Agreement”) with Plaintiff Fund regarding
17       certain delinquent contributions owed for the work months of January 2018, February 2018, March
18       2018, July 2018, and August 2018, liquidated damages owed for the months of December 2016
19       through February 2017, April 2017 through February 2018, and June 2018 through August 2018, plus
20       interest on the payment plan.
21               13.    On August 31,2018, Defendant Company signed an Addendum to the Revised
22       Settlement Agreement (“Addendum”) regarding additional delinquent contributions owed for the
23       month of August 2018. True and correct copies of the Revised Settlement Agreement and the
24       Addendum are attached as Exhibit “F” and are incorporated by reference.
25                                           FIRST CLAIM FOR RELIEF
26                                       Collection of Delinquent Contributions
27              14.     Plaintiff Fund repeats, re-alleges and incorporates by reference the allegations set forth
28       in paragraph’s 1 through 10, inclusive, as though fully set forth above.

         COMPLAINT
         Case No.                                                                                  837360(1205-0029)
              Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 4 of 7

     1           15.      At all times relevant to this action, the Trust Agreement, Collective Bargaining
 2       Agreement, Extension Agreement, and Suhscriher’s Agreement obligated Defendant Company to
 3       make contributions to Plaintiff Fund. Further, the Subscriber’s Agreement and the Trust Agreement
 4       obligated Defendant Company to pay liquidated damages for all payments received twenty-five (25)
 5       days past due.
 6               16.      Defendant Company has failed to pay its contributions to Plaintiff Fund for the work
 7       months of July 2019, August 2019, and September 2019. Based on the contribution report form
 8       submitted by Defendant Company, it owes $233,385.00 in contributions for the work month of July
 9       2019. The amounts owed by Defendant Company to Plaintiff Fund for the August 2019 and
10       September 2019 work months are unknown because Defendant Company has failed to submit its
11       contribution report forms for those months. Plaintiff Fund estimates, based on previous contribution
12       amounts, that the contributions owed for the August 2019 work month and September 2019 work
13       month are approximately $230,000.00 each. Taken together, this amounts to $693,385.00 in
14       delinquent contributions that Defendant Company owes Plaintiff Fund for the July 2019, August
15       2019, and September 2019 work months, as set forth in Exhibit “G”.
16              17.       In addition, Defendant Company failed to submit its contributions to Plaintiff Fund for
17       the work months of January through June prior to the tenth of the following month, resulting in the
18       accrual of liquidated damages for each of those months. Defendant Company has not paid, and
19       continues to owe, these liquidated damages to Plaintiff Fund. Defendant Company owes $13,742.04
20       in liquidated damages for the work month of January 2019, $13,459.68 in liquidated damages for the
21       work month of February 2019, $26,799.72 in liquidated damages for the work month of March 2019,
22       and $28,191.72 in liquidated damages for the work month of April 2019, and $27,875.76 for the work
23       month of May 2019, and $28,006.20 for the work month of June 2019, as determined by the
24       contribution amounts for those months and the dates of late payment, as set forth in Exhibit “G”. This
25       amounts to atotal of $138,075.12 in liquidated damages subject to precise calculation.
26              18.       Additionally, Defendant Company owes liquidated damages for the delinquent or
27       unpaid contributions for the work months of July 2019 through September 2019. The amount owed
28       by Defendant Company to Plaintiff Fund for these work months is unknown because Defendant

         COMPLAINT
         Case No.                                                                                 837360 (1205-0029)
          Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 5 of 7

 1   Company has failed to submit its contribution report forms for those months. Plaintiff Fund
 2   estimates, based on previous eontribution amounts and eontribution dates, that these liquidated
 3   damages amount to approximately $28,006.20 for each work month, for a total of $84,018.60 in
 4   estimated liquidated damages. Taken together, this amounts to approximately $222,093.72 in
 5   liquidated damages that Defendant Company owes to Plaintiff Fund, as set forth in Exhibit “G”.
 6           19.      In addition to liquidated damages, the Trust Agreement provides, at Article VII,
 7   Sections 3 and 6, that if legal action is initiated for the collection of delinquent eontributions, the
 8   employer shall be held liable for interest, attorney fees, audit expenses, court costs and all other costs
 9   and expenses attributable to the collection of such contributions or other payments. Defendant
10   Company owes Plaintiff Fund interest on the unpaid eontributions, according to the legal rate,
11   attorneys’ fees and costs of this action pursuant to 29 U.S.C. § 1132(g)(2)(D), and the Trust
12   Agreement.
13                                       SECOND CLAIM FOR RELIEF
14                                       Breach of Settlement Agreement
15          20.       Plaintiff Fund re-alleges and incorporates by reference the allegations set forth in
16   Paragraphs 1 through 15, inelusive, as though fully set forth herein.
17          21.       On or about August 31,2018, Plaintiff Fund and Defendant Company entered into a
18   one-year Revised Settlement Agreement in settlement of $1,380,088.00 in delinquent contributions
19   owed for the work months of January, February, March, July, and August of 2018, $349,079.80 in
20   liquidated damages for the months of December 2016 through February 2017, April 2017 through
21   February 2018, and June 2018 through August 2018, plus interest of $71,107.18, for a total of
22   $1,800,274.98.
23          22.       On or about August 31, 2018, Plaintiff Fund and Defendant Company executed an
24   Addendum recognizing an additional $2,988.00 in delinquent contributions owed by Defendant
25   Company for the work month of August 2018, raising the total amount of unpaid contributions for
26   that month, at the time of the execution of the Addendum, to $270,120.00. The total owed by
27   Defendant Company pursuant to the Revised Settlement Agreement and Addendum was
28   $1,803,272.98 at the time of the execution of the Addendum.

     COMPLAINT
     Case No.                                                                                    837360 (1205-0029)
              Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 6 of 7

     1           23.     The parties agreed that Defendant Company would be entitled to pay off the
 2        delinquency in full by making two (2) monthly installment payments of $110,363.31 on September
 3        10, 2018 and October 10, 2018, and ten (10) monthly installment payments of $108,864.31,
 4       commeneing on November 10, 2018, and eontinuing on the tenth (10‘’’) of eaeh month until August
 5        10, 2019, until a total of $1,309,369.72 was paid. Therefore, $493,903.26 of the $1,803,272.98
 6       would be waived if payments were made according to the terms of the payment plan contained in the
 7       Revised Settlement Agreement and Addendum.
 8               24.    According to the terms of the Revised Settlement Agreement and Addendum, any
 9       payments reeeived after the due date would be assessed a 10% late fee and default would occur if any
10       payment was more than five (5) days late. In the event of default, the parties agreed that Plaintiff
11       Fund was entitled to take any action available to colleet the entire $1,803,272.98 owed, less any
12       payments made by Defendant Company, under the Revised Settlement Agreement.
13               25.    Defendant Company has made monthly installment payments to Plaintiff Fund
14       pursuant to the Revised Settlement Agreement and Addendum totaling $475,363.31. Defendant
15       Company has not made its full monthly installment payments, as set forth in the Revised Settlement
16       Agreement and Addendum, for the October 10, 2018 due date forward. Defendant Company has
17       made partial payments towards the monthly installment payments sporadieally, from November 2018
18       through June 2019, as set forth in Exhibit “H”. The Revised Settlement Agreement and Addendum
19       obligated Defendant Company to pay $1,309,369.72 over the course of twelve (12) monthly
20       instalment payments. Of these twelve (12) monthly installment payments, eleven were not paid in full
21       by the due date, resulting in a total of $119,900.30 in late fees accrued over the eourse of Revised
22       Settlement Agreement and Addendum, as set forth in Exhibit “H”. The installment payments and late
23       fees combined total $1,429,270.02. Of this amount. Defendant Company has paid $475,363.31, as
24       set forth in Exhibit “H”. Defendant Company therefore still owes Plaintiff Fund $953,906.71 under
25       the terms of the Revised Settlement Agreement and Addendum, as set forth in Exhibit “H”.
26              26.     Defendant Company is in default under the terms of the Revised Settlement
27       Agreement and Addendum. Defendant Company therefore owes the $493,903.26 previously waived
28       per the express terms of the Revised Settlement Agreement and Addendum. Therefore, Defendant

         COMPLAINT
         Case No.                                                                                 837360 (1205-0029)
             Case 2:19-cv-02004-WBS-DB Document 1 Filed 10/03/19 Page 7 of 7

     1   Company owes Plaintiff Fund $1,447,809.97 pursuant to the terms of the Revised Settlement
 2       Agreement and Addendum.
 3                                             PRAYER FOR RELIEF
 4              WHEREFORE, Plaintiff Fund respectfully requests a judgment ordering payment as
 5       follows:
 6              1.     On the First Claim for Relief, delinquent contributions now due and owing by
 7       Defendant Company, for the work months of July 2019, August 2019, and September 2019, in an
 8       estimated amount of $693,385.00 ;
 9              2.     On the First Claim for Relief, unpaid liquidated damages now due and owing by
10       Defendant Company for the work months of January 2019 through September 2019, estimated in the
11       amount of $222,093.72;
12              3.     On the First Claim for Relief, interest on the unpaid contributions due and owing by
13       Defendant Company, according to proof;
14              4.     On the First Claim for Relief, reasonable attorneys’ fees and costs due and owing by
15       Defendant Company, according to proof, incurred pursuant to 29 U.S.C. § 1132(g)(2)(D) and the
16       Trust Agreement;
17              5.     On the Second Claim for Relief, unpaid monthly installment payments, late fees and
18       waived fees now due and owing on the Settlement Agreement, in the amount of $1,447,809.97; and
19              6.     For such other and further relief as this Court deems just and proper.
20
         Dated: October 3, 2019                             BEESON, TAYER & BODINE, APC
21

22

23                                                                CATHERINE E. HOLZHAUSER
24                                                                Attorneys for Plaintiff

25

26

27

28


         COMPLAINT                                                                                              7
         Case No.                                                                               837360(1205-0029)
